DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The cited reference is over record in the IDS; therefore, no PTO-892 is attached.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson (US 2003/0059647).

Regarding Claim 3, Thompson teaches a hole transporting layer comprises an organic matrix doped with said metal complex (paragraph 12).
As the above describes the hole transport layer, the office takes the position that the organic matrix material reads on applicants’ charge transporting material as a hole transporting material.
Thompson further teaches an organic layer residing in proximity to the anode layer is usually referred to as the "hole transporting layer" (HTL) due to its propensity for conducting positive charge (i.e., holes) (paragraph 7). Metal complexes that are suitable 
The office takes the position that the general purpose of a dopant is to improve the performance (function) of a given organic layer with respect to the understood function of said layer. 
The above describes a hole transport layer as having the general purpose of conducting positive charge (i.e., holes). Which is the say, when an organic matrix material (hole transporting material) is doped with a metal complex one of ordinary skill in the art would readily expect the conductivity of the hole transport layer to increase.  Moreover, an organic matrix material (hole transporting material) which is undoped would be expected to have a lower conductivity, absent unexpected results (per claim 3).

Regarding Claim 4, Thompson teaches the invention of claim 3. Thompson also teaches metal complexes that are suitable for use in devices as a charge transport layer can be selected on the basis of properties that facilitate this function. For example, a hole transporting material typically undergoes one electron oxidation. Thus, metal complexes that are stable to one electron oxidation processes can be suitable as hole transporters. Similarly, metal complexes that are stable to one electron reductions can be suitable as an electron transporting materials. Stable oxidation and reduction processes can be identified by electrochemical methods such as cyclic voltammetry (paragraph 97).
	Thompson teaches the types of dopant used in a charge transport layer which includes those which are stable to oxidation and to reduction processes as identified by electrochemical methods such as cyclic voltammetry; therefore, it would have been obvious to one of ordinary skill in the time of the invention to have selected from known metal complexes which would have included those stable to oxidation and to reduction processes which reads on the instant limitations, absent unexpected results  (per claim 4).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GREGORY D CLARK/Primary Examiner, Art Unit 1786